This appeal presents the necessity of construing and applying chapter 196, Laws 1934, which prescribes a two-year statute of limitation within which actions may *Page 407 
be brought by the former owners of land to cancel tax sales thereof to the state, and the claim of title acquired by patentees of such land, on account of defects, irregularities or illegalities in the assessment, levy, or sale of such land for taxes.
On April 4, 1932, certain land in Lamar county belonging to appellee was sold to the state for the delinquent taxes due thereon for the year 1931. It was not redeemed within the two years then prescribed by law, nor within the additional year granted for that purpose under certain statutes enacted by the Legislature at its 1934 session. Title to this land matured in the state on April 4, 1935, and the land was sold under a patent issued on November 9, 1935, to Mrs. Hardy Chance, from whom appellant purchased.
Section 1 of chapter 196, Laws 1934, provides, among other things: "That the owner, mortgagee or other person interested in any land which has been heretofore or may be hereafter sold or forfeited to the state for delinquent taxes may bring a suit or action to cancel the title of the state, or its patentees, or to recover said land from the state, or its patentees, on account of any defect, irregularity or illegality in the assessment, levy or sale of such land for delinquent taxes, within two years after the date this act becomes effective as to lands heretofore sold or forfeited to the state for delinquent taxes, and within two years after the period of redemption shall have expired, as to lands hereafter sold or forfeited to the state for delinquent taxes, and not thereafter."
And section 3 of said act provides that: "The completion of the limitation herein prescribed to bar any action shall defeat and extinguish all the right, title and interest, including the right of possession in and to such land, of any and all persons whatsoever, except the state of Mississippi and its patentees, and it shall vest in the state, and its patentees, a fee simple title to such lands."
This act was passed on April 4, 1934, and appellee filed his suit on November 16, 1936, to cancel the tax *Page 408 
sale to the state together with the patent and deed of conveyance through which the appellant claimed its title to the land involved.
The bill of complaint alleged that the appellee, as complainant in the court below, had failed to pay the taxes on this land for the year 1931, and that the sale was made on April 4, 1932, for such delinquent taxes, but it attacks the validity of the tax sale on account of certain alleged defects, irregularities, or illegalities in the assessment, levy, and sale. An original, an amended, and a supplemental bill of complaint were filed, to which amended and supplemental bills of complaint a demurrer was interposed by the appellant mainly on the ground that the allegations thereof affirmatively show that the complainant's alleged cause of action was barred by the two-year statute of limitation prescribed in said chapter 196, Laws 1934. The chancellor overruled this demurrer, and an appeal was allowed to settle the controlling principles of law involved.
It is the contention of the appellee that, although the tax sale of the land in question was made to the state prior to the enactment of said chapter 196, Laws 1934, the two-year statute of limitation did not begin to run until the expiration of the period of redemption, since the land was not forfeited to the state, as he contends, until the time for redeeming the same had expired. In answer to this contention it should be said that, while it is true that during the period of redemption a tax sale is inchoate, that is, subject to be defeated by redemption within the time and in the manner prescribed by law, nevertheless, if it is not so redeemed, the tax sale becomes valid, and the title relates back to the date of the sale and takes precedence over any mortgage, deed, or other instrument executed by the owner during such period of redemption.
In order to determine the legislative intent and purpose in the enactment of this statute, the consideration of certain other statutes, likewise dealing with the *Page 409 
subject-matter of land sold to the state for taxes and providing liberal terms for the redemption thereof by the former owners, has proven helpful in the interpretation of this particular statute. The Legislature, at its Extraordinary Session of 1932, by chapter 383 (Laws 1934, p. 653), provided that the owner of any land sold for taxes for the years 1932-33 or 1933-34 might redeem the same at any time within three years after the date of sale. This act did not embrace the sales of land made in 1932 for the delinquent taxes thereon for the year 1931, but on March 16, 1934, the Legislature enacted chapter 337, providing, among other things, that any person interested in any land sold to the state for taxes for the year 1931 might redeem the same at any time within three years after the date of sale, by paying to the chancery clerk the amount of all taxes for which the land was sold, with all costs incident to the sale, and 25 per cent on the amount of taxes for which it was sold and all costs, and all taxes and costs that might have accrued on the land since the sale. Then on April 4, 1934, the Legislature also provided by chapter 189, in section 14 thereof, that lands sold in 1932 for taxes for the year 1931 might be redeemed within three years from the date of sale, and by the terms of the said chapter reduced the interest rate from 1 per cent. per month to 6 per cent. per annum, and provided that, if the owner should make application by December 15, 1934, he could either pay the taxes for which the land was sold and the subsequent taxes with 6 per cent. interest per annum, or in his discretion could pay the taxes, interest and costs for the year in which the land was sold and execute a tax redemption note for the amount of taxes and costs which had accrued on the land since the date of sale, the note to be paid in four equal annual installments. Also on April 4, 1934, the Legislature further provided by chapter 190 that the owners of all lands sold for taxes prior to that time might, before the expiration of the period of redemption, pay one year's taxes *Page 410 
and secure an extension for another year, and that during such extended period of redemption they might secure successive extensions of one year as provided for under the terms of said act. However, appellee failed to take advantage of any of the opportunities offered in this behalf.
These remedies, all of which were cumulative, evidenced an intention on the part of the Legislature to coax the former owners of tax forfeited lands to redeem the same under the liberal terms thus provided; and, having thus dealt with the rights of the delinquent taxpayer with unprecedented liberality in providing easy methods whereby he could redeem his land, the Legislature then concerned itself with the matter of inducing the citizens of the state to purchase lands which had been sold to the state and which might thereafter be sold to the state, and assured them, under the authority of chapter 196 of the Laws of 1934, that after two years from the passage of the said act they could purchase any land theretofore sold to the state without incurring any risk whatsoever as to any defects, irregularities, or illegalities that might have existed in the assessment, levy, and sale of said lands, and that this would likewise be true as to all sales thereafter made, unless such assessment, levy, and sales were attacked within two years after the expiration of the period of redemption.
The Legislature at that time was confronted with an enormously difficult problem of trying to bring back on the assessment rolls for revenue producing purposes approximately 1,300,000 acres of land which had theretofore been sold to the state for delinquent taxes thereon, and it was manifestly the intention of the Legislature that the two-year statute of limitation prescribed by chapter 196, Laws 1934, within which actions could be brought to attack the validity of the assessment, levy, and sales of land to the state, should apply to all sales theretofore made to the state, regardless of whether the period of redemption had expired at the time of the *Page 411 
passage of this statute. To hold that the word "sold" applies to the date when the sale was made by the local tax collector, and that the word "forfeited" refers to the date of the expiration of the period of redemption, as these words are used in this chapter, would be equivalent to holding that the Legislature intended to prescribe two different statutes of limitation within either of which the taxpayer might have the option of filing his suit, since the statute expressly provides that the action must be brought within two years after the land is sold or forfeited to the state, and not thereafter.
From the foregoing views it necessarily follows that the present suit was barred by this two-year statute of limitation, and that the demurrer should have been sustained, notwithstanding the allegations of the bill of complaint to the effect that the assessment, levy, and sale of the land were not made according to law.
Reversed, and decree here for appellant.